Order entered October 3, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-21-00729-CV

     POSITIVE TRANSPORTATION LLC, THOMAS WHALEY AND
                THOMAS HATTON, JR., Appellants

                                      V.

                             TTS, LLC, Appellee

               On Appeal from the 44th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-21-09409

                                    ORDER
                   Before Justices Carlyle, Smith, and Garcia

      On August 26, 2022, we affirmed by memorandum opinion the trial court’s

second amended temporary injunction.         The trial court’s second amended

temporary injunction, however, is also the subject of appellate cause number 05-

22-00835-CV, filed by the appellee in this appeal, TTS, LLC, on August 22, 2022.

Accordingly, on the Court’s own motion, we VACATE our opinion and judgment

of August 26, 2022, REINSTATE the appeal, and CONSOLIDATE cause
number 05-22-00835-CV into this cause. We DIRECT the Clerk of the Court to

transfer all documents from cause number 05-22-00835-CV into this cause and to

treat TTS’s notice of appeal in that cause as a notice of cross-appeal in this cause.

For administrative purposes, cause number 05-22-00835-CV is treated as a closed

case.

        Supplemental briefing SHALL BE limited to the cross-appeal with TTS’s

cross-appellant’s brief filed no later than October 24, 2022, Positive Transportation

LLC, Thomas Whaley and Thomas Hatton, Jr’s cross-appellees’ brief filed no later

than November 14, 2022, and any cross-appellant’s reply brief filed no later than

December 5, 2022. No other briefing shall be filed unless ordered by the

Court.

        We DENY the September 26, 2022 motion for rehearing as moot.

                                             /s/    CORY L. CARLYLE
                                                    JUSTICE